Appellant again insists that the incident complained of in bill of exception No. 4 was prejudicial error demanding reversal. As stated in our original opinion, the matter does not appear to us to have been of serious import. The language of the County Attorney, which is complained of, was a statement of his contention. We think the jury could not have misunderstood or have been prejudiced thereby. Investigation of the other questions does not lead us to believe error was committed in our former affirmance of the judgment.
Appellant's motion for rehearing is overruled.
Overruled.